Title: To James Madison from John Baker and Others, 2 December 1795
From: Baker, John
To: Madison, James



Portland Decr. 2 1795
We the Under Signd. Citizens of the Town Of portland And falmouth in the Destrict Of Main, have Severely Sufferd by british piracy, which has Causd Us After Two years waiting with the Greatest patiance To forward On A Memoriel To Congress And in Order To Conciliate All parties Concernd it was Addrest To the Speaker of the house.
Our Good Opinion of your publick Spirit Disintredness Integrety And Our Confidence In your patriotism of which your Conduct, And Measures would have wisht to Adopt—have furnisht the Most Convinceing proofs, prompt Us To flatter Ourselves that your Influence will Not be wanting to patronise Our Said Memoriel that Such Enerjetick Means May Be Adopted As May Insure Us A Speedy Compensation for the losses we have Sustaind—Or licence for Retaliation. We Remain Sir with Every Sentiment of Due Respect your Most Obedient And Very Humble Servants
John Baker
[and seven others]
